Hill, C. J.
The evidence in this case not only fully authorizes the amount of the verdict which the' plaintiff recovered, but shows that he was entitled to a larger verdict than the one found in his favor. Some immaterial errors of law occurred during the trial, but these did not affect the merits of the case, and are not of sufficient gravity to warrant another trial. The material questions raised were issues of fact, on which the jury could only have justly found a verdict in favor of the plaintiff. There is no merit in any of the grounds of the motion for a new trial, and the judgment of the lower court must he affirmed. Judgment affirmed.
Complaint; from city court of Leesburg — Judge Long.
June 19, 1911.
W. Q-. Martin, for plaintiff in error. G. II. Beazley, contra.